Citation Nr: 0830274	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  03-27 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
40 percent for Type II Diabetes Mellitus from March 27, 2001 
to December 30, 2003.

2.  Entitlement to a disability rating higher than 60 percent 
for the Type II Diabetes Mellitus since December 31, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which granted the veteran's claim for service connection for 
type II diabetes mellitus and assigned an initial 40 percent 
rating retroactively effective from March, 27, 2001.  That 
decision also awarded a temporary 100 percent rating for a 
history of hepatitis C with cirrhosis, following a liver 
transplant, effective June 20, 2001 - with a 30 percent 
rating as of July 1, 2002.  As well, the RO denied a claim 
for service connection for arthritis of the knees.  The 
veteran appealed, including contesting the initial rating 
assigned for his type II diabetes mellitus.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when a veteran timely 
appeals his initial rating, VA must consider whether his 
rating should be "staged" to compensate him for times since 
the effective date of his award when his disability may have 
been more severe than at others).

To support his claims, the veteran testified at a hearing at 
the RO in December 2003 before a local Decision Review 
Officer (DRO).

In an April 2005 decision during the pendency of this appeal, 
the RO increased the rating for the type II diabetes mellitus 
from 40 to 60 percent - but only retroactively effective as 
of December 31, 2003.  The veteran continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (the veteran is presumed to be seeking the 
highest possible rating for a disability unless he expressly 
indicates otherwise).

That April 2005 rating decision also granted service 
connection for hypertension secondary to the type II diabetes 
mellitus and assigned an initial 10 percent rating 
retroactively effective from December 31, 2003.  Another 
residual complication, erectile dysfunction, is also service 
connected secondary to the type II diabetes mellitus and has 
been rated at the 0 percent (i.e., noncompensable) level 
effectively since March 27, 2001.

The Board issued a decision in May 2007 denying claims for 
service connection for arthritis in the knees and for ratings 
higher than 30 and 10 percent, respectively, for a history of 
chronic hepatitis C with cirrhosis, status-post liver 
transplant, and with fatigue, refractory to therapy.  And as 
for the remaining claim for a rating higher than 40 percent 
for the type II diabetes mellitus prior to December 31, 2003, 
and for a rating higher than 60 percent from that date 
onwards, the Board remanded this claim to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration.  The AMC has since completed the requested 
development, continued to deny this claim, and returned it to 
the Board for further appellate review.


FINDINGS OF FACT

1.  From March 21, 2001 to December 30, 2003, the veteran's 
type II diabetes mellitus required insulin, a restricted 
diet, and regulation of activities.  This condition also 
caused mild nonproliferative diabetic retinopathy, 
peripheral neuropathy of the feet, erectile dysfunction, and 
hypoglycemic reactions.

2.  Since December 31, 2003, the veteran's type II diabetes 
mellitus has continued to require insulin, a restricted diet, 
and regulation of activities.  This condition also has 
continued to cause erectile dysfunction, diabetic 
retinopathy, and hypoglycemic reactions, and he has an 
additional separate 10 percent rating for another residual 
complication, hypertension.




CONCLUSIONS OF LAW

1.  The criteria are met for a higher initial 60 percent 
rating, but no greater, for the type II diabetes mellitus 
from March 21, 2001 to December 30, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.119, Diagnostic Code (DC) 7913 (2007).

2.  Since December 31, 2003, however, the criteria have not 
been met for a rating higher than 60 percent for the type II 
diabetes mellitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.119, DC 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC dated in June 2002, July 2007 and March 2008:  
(1) informed the veteran of the information and evidence not 
of record that was and is necessary to substantiate his 
claim, keeping in mind his claim initially arose in the 
context of him trying to establish his underlying entitlement 
to service connection - since granted, but now concerns 
whether he is entitled to a higher initial rating for his 
service-connected type II diabetes mellitus.  Those letters 
also:  (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; and (3) informed 
him of the information and evidence he was expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

In cases, as here, where the claim arose in another context, 
namely, the veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled.  
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008).  
In any event, here, although the initial June 2002 VCAA 
letter concerned the requirements for establishing service 
connection, the more recent July 2007 and March 2008 VCAA 
letters issued after service connection was granted in the 
July 2002 rating decision being appealed addressed the 
requirements for obtaining a downstream higher initial rating 
for the service-connected disability and the means of 
determining the effective date.  So the veteran has received 
VCAA notice even concerning these downstream issues.

Moreover, since providing the additional VCAA notice in July 
2007 and March 2008, the AMC has gone back and readjudicated 
the veteran's claim for a higher initial rating in the April 
2008 supplemental statement of the case (SSOC).  This is 
important to point out because the Federal Circuit Court 
recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

So even if arguably there is any deficiency in the notice to 
the veteran or the timing of the notice, it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).



If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  As reflected in his August 
2002 notice of disagreement (NOD), as well as in his other 
statements, he makes arguments as to why he believes he 
deserves a higher rating for his type II diabetes mellitus.  
So he is aware of the need to show the condition is more 
severe than currently evaluated.

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC, on remand, 
obtained all pertinent medical records the veteran and his 
representative identified.  In addition, VA furnished 
compensation examinations to ascertain the etiology, nature, 
and severity of the type II diabetes mellitus.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further assistance is needed to meet the requirements of the 
VCAA or Court.

II.  Relevant Statutes and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, VA resolves any reasonable doubt in the 
veteran's favor.  38 C.F.R. § 4.3.
Generally, in a claim for an increase in a rating, the most 
recent evidence is given precedence over past examinations.  
Bowling v. Principi, 15 Vet. App. 1, 10 (2001); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  This general rule, 
however, is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  As mentioned, when, as here, 
the veteran timely appeals the rating initially assigned for 
his disability, just after establishing his entitlement to 
service connection for it, VA must consider whether he is 
entitled to a "staged" rating to compensate him for times 
since the effective date of his award when his disability may 
have been more severe than at other times during the course 
of his appeal.  See Fenderson, 12 Vet. App. at 125-26.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

VA rated the veteran's disability under 38 C.F.R. § 4.119, DC 
7913, which specifically pertains to type II diabetes 
mellitus.  Under DC 7913, a 40 percent rating requires 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  The maximum 100 percent rating 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.



A note in this regulation indicates compensable complications 
of diabetes mellitus are to be evaluated separately, unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are to be 
considered part of the diabetic process under DC 7913.

III.  Whether the Veteran is Entitled to an Initial 
Disability Rating Higher than 40 Percent for Type II Diabetes 
Mellitus from March 27, 2001 to December 30, 2003

From March 27, 2001 to December 30, 2003, the veteran claims 
that his type II diabetes mellitus warrants a higher initial 
rating than the current 40 percent.  See Fenderson, 12 Vet. 
App. at 125-26 (1999).  And for the reasons and bases 
discussed below, the Board agrees and finds that he is 
entitled to a higher 60 percent initial rating during this 
time frame, although not greater.

VA outpatient treatment records in January 2001 show no 
evidence of changes in the veteran's vision.  However, the 
examiner assessed mild non-proliferative diabetic retinopathy 
associated with the type II diabetes mellitus.

A diabetic foot examination in October 2001 indicated the 
veteran had a normal visual examination and that the 
sensation in his feet was within normal limits.  However, the 
examiner also indicated the veteran's foot pulses were 
abnormal, noting "poor pedal pulses."

VA furnished the veteran a compensation examination in July 
2001 to determine the etiology and severity of his diabetes.  
The examiner noted the veteran's history of type II diabetes 
mellitus since 1995.  He was initially medicated with 
glyburide, but was given insulin shortly afterwards.  At the 
time, he was on 30 units of NPH (insulin) in the morning and 
30 units in the evening.  He also was on regular insulin, as 
needed, because he was a very brittle diabetic.  During the 
examination, he reported that his activities were "very 
limited."  He also noted 4-5 hospitalizations for blood 
sugars that ranged from 0-40 to greater than 400.  He was on 
a restricted low fat, no sugar diet.  With respect to his 
vision, he reported that he had no diabetic retinopathy.  As 
noted, however, an earlier January 2001 outpatient treatment 
record shows he had mild nonproliferative diabetic 
neuropathy.  He also indicated that he had no problems with 
his heart.  However, he did mention experiencing numbness and 
tingling in his right foot, also stating that he saw his 
primary care provider every 2-3 months.  A neurological 
examination demonstrated deep tendon reflexes of 2+ knee 
jerks.  There was no numbness present.  He had good vibratory 
sense, pinprick and touch sensation.  He had slight 
hypoesthesia in his toes.  The examiner diagnosed Type II 
diabetes mellitus and insulin dependence.

A private outpatient treatment record in May 2002 from J.G., 
M.D., shows the veteran had erectile dysfunction as a 
residual complication of the type II diabetes mellitus.  

A VA diabetic foot examination in April 2003 revealed that 
the veteran's pulses and monofilament to sensation were all 
within normal limits.

During his December 2003 hearing, the veteran indicated that 
he saw a diabetic care provider once every two months.  In 
addition, he denied having any hospitalizations for treatment 
of his diabetes in the past year.

Although other VA records did not show evidence of diabetic 
retinopathy (e.g., in April 2002) or diabetic neuropathy in 
his feet (April 2003), the Board resolves all reasonable 
doubt in the veteran's favor and finds that from 
March 27, 2001 to December 30, 2003, he exhibited all but one 
of the requirements for a higher 60 percent rating.  He 
required insulin daily, had to regulate his activities, 
experienced frequent episodes of hypoglycemia, and had 
noncompensable diabetic complications - namely, the 
retinopathy, erectile dysfunction and peripheral neuropathy 
in his feet.  However, his VA records do not show his 
erectile dysfunction, diabetic retinopathy, or the peripheral 
neuropathy in his feet warranted separate compensable 
ratings, for example, under 38 C.F.R. §§ 4.75-4.84a, 
DCs 6006, 6011, 6079, 6080, 8512, 8522, etc.



The medical evidence of record shows that, until December 30, 
2003, the veteran had poorly controlled diabetes and 
hypertension.  He was on insulin, a restricted diet, and 
regulation of activities.  Indeed, as noted, the record shows 
evidence of mild non-proliferative diabetic retinopathy 
(January 2001), erectile dysfunction (April 2002) and poor 
pedal pulses (October 2001) - i.e., the criteria for a higher 
60 percent initial rating under DC 7913.  In light of this 
evidence, the Board concludes that the medical evidence 
warrants an initial rating of 60 percent pursuant to DC 7913 
from March 27, 2001 to December 30, 2003.   

In addition, the Board also has considered whether the 
veteran is entitled to an even higher rating of 100 percent 
during this relevant time at issue, from March 27, 2001 to 
December 30, 2003.  But there is no evidence, for example, 
that he had episodes of ketoacidosis or hypoglycemia 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Hence, he did not have 
sufficient disability due to his diabetes to warrant an even 
higher 100 percent rating.

In sum, the veteran's symptoms on the whole, as reported by 
the medical records and his statements, show he is entitled 
to a higher 60 percent rating, but no more, especially 
resolving all reasonable doubt in his favor.  38 C.F.R. 
§§ 4.3, 4.7.  

IV.  Whether the Veteran is Entitled to a Disability Rating 
Higher than 60 Percent for his Type II Diabetes Mellitus 
Since December 31, 2003

As mentioned, in the April 2005 rating decision, the RO 
increased the initial rating to 60 percent for the Type II 
diabetes mellitus retroactively effective as of December 31, 
2003.  The veteran believes he is entitled to an even higher 
rating.  See AB, 6 Vet. App. at 38, 39.



In May 2004, VA furnished another compensation examination to 
determine the severity of the veteran's diabetes mellitus and 
any complications related to this condition.  During the 
examination, he reported no ketoacidosis but he did note 
frequent episodes of hypoglycemia, particularly after 
exercising and he noted three hospitalizations as result of 
this problem.  As well, he noted restrictions in his 
activities, especially sexual functioning.  He also indicated 
that he had experienced problems with erratic blood sugars 
and that he had even passed out at his home due to 
hypoglycemia.  He denied any past or then current cardiac 
problems.  Objective findings indicated organic erectile 
dysfunction, probably related to his diabetes mellitus.  With 
respect to neurological problems, the veteran denied 
cardiovascular problems and paresthesia in his hands or feet.  
He was on insulin.  He visited a diabetic care provider on a 
quarterly basis.  Objective findings demonstrated pulses were 
2+ bilaterally in the antecubital, radial and popliteal.  
His extremities had no edema.  His feet were intact to 
monofilament bilaterally and his skin had no lesions.  
Diagnostic testing showed that his microalbumin was 329.  The 
examiner diagnosed type II diabetes mellitus with difficult 
to control blood sugars and episodes of symptomatic 
hypoglycemia.  The veteran had poorly controlled 
hypertension.  He had no cardiac involvement, as confirmed by 
his recent negative stress test.  He had changes consistent 
with renal involvement, as suggested by his elevated 
microalbumin, but he had no visual or cardiac problems at the 
time.

A VA outpatient treatment record from January 2005 notes a 
diabetic foot examination demonstrated the veteran's pulses 
and monofilament of sensation were all within normal limits.  

A July 2005 VA optometry progress note indicated the veteran 
had type II diabetes mellitus without retinopathy.  In 
addition, a diabetic eye examination in June 2006 was 
unremarkable.



As explained, the maximum 100 percent rating requires more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities), with episodes of ketoacidosis 
or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, DC 7913.  Although the veteran 
has received a separate 10 percent, i.e., compensable rating 
for his hypertension secondary to his type II diabetes 
mellitus, Note 1 of the applicable DC 7913 states that 
compensable complications of diabetes mellitus are to be 
evaluated separately, unless they are part of the criteria 
used to support a 100 percent evaluation.  And since the 
veteran has a separate 10 percent rating for his 
hypertension, the Board will not use it as part of the 
criteria to support a 100 percent rating.  The Board also 
notes that, since December 31, 2003, the veteran has no 
evidence of neuropathy in his feet.  There equally is no 
evidence that he has episodes of ketoacidosis or hypoglycemia 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider or progressive loss of 
weight.  Hence, he does not have sufficient disability, even 
since December 31, 2003, to warrant assigning an even higher 
100 percent rating.

Moreover, the veteran already has what amounts to a 
"staged" rating.  See Fenderson, 12 Vet. App. at 125-26.  
He initially had a 40 percent rating prior to December 31, 
2003 (since increased to 60 percent in this decision), and he 
has had a 60 percent rating effectively since December 31, 
2003.  For the reasons and bases mentioned, at no time since 
the initial effective date of his award has his diabetes been 
more than 60-percent disabling, so there are no grounds to 
further stage his rating.



V.  Extraschedular Consideration

Lastly, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Despite his claims to the contrary, the 
record does not show that his diabetes mellitus causes what 
may be considered frequent hospitalization or marked 
interference with employment, meaning above and beyond that 
contemplated by the schedular ratings he has for his diabetes 
and its residual complications.  In this regard, although the 
RO granted a total disability rating based on individual 
unemployability (TDIU) retroactively effective from 
January 1996, this was due to his service-connected chronic 
active hepatitis C with cirrhosis, status post liver 
transplant and post-traumatic stress disorder (PTSD) 
with major depression.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).




ORDER

A higher 60 percent initial disability rating is granted for 
the type II diabetes mellitus from March 27, 2001 to December 
30, 2003, subject to the laws and regulations governing the 
payment of VA compensation.

However, the claim for a rating higher than 60 percent for 
the type II diabetes mellitus, either prior to or since 
December 31, 2003, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


